ON MOTION
ORDER
Homer D. Sickels, moves for a 14-day extension of time, until October 7, 2010, to file his motion and declaration for leave to proceed in forma pauperis.
We note that the United States Court of Appeals for Veterans Claims permitted Sickels to proceed in forma pauperis. Pursuant to Fed. R. App. P. 24(a)(3), Sickels may proceed in forma pauperis on appeal without further authorization, and his motion is moot.
Accordingly,
It Is Ordered That:
(1) The motion is moot.
(2) The revised official caption is reflected above.